DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ptasienski et al (US 2013/0161305) in view of Holland et al (US 2006/0076108) and Shirakawa (US 6,753,508). 
Ptasienski shows the apparatus claimed including an electrostatic chuck (12/92), a diffuser layer (88) onto an electrostatic puck (92), the electrostatic chuck (92) bonded or attached to a heater (84/90) wherein the diffuser layer is disposed between the electrostatic puck and the heater, and a heater bonded or attached to a cold plate (82). Also, see para [0038] and [0039]. But, Ptasienski does not show the diffuser layer that forms discrete diffuser segments separated by gaps. 

Shirakawa also shows a plate (63), as a heat diffuser, that is disposed over a heater (67) wherein the hot plate is formed of discrete segments that are separated by gaps wherein each of the segments provides to ensure uniform heating. Also, see column 4, lines 1-13. 
In view of Holland and Shirakawa, it would have been obvious to one of ordinary skill in the art to adapt Ptasienski with the diffuser layer that is alternatively formed of segments separated by gaps which would further allow more uniform heating is provided from the heater, by compensating for non-uniform heat fluxes, to effectively and uniformly heat a workpiece supported on the electrostatic chuck. 
It is also noted that the apparatus claims that recite a process renders the claims as a product by process claim wherein patentability of the apparatus is based on the product itself and not the process by which the product is made. MPEP 2113. 
With respect to claims 2-5 and 10, Shirakawa further shows that the segments can define continuous concentric rings or discontinuous rings wherein the segments are separated by forming at least one trench that extends through the hot plate/diffuser layer. Also, see Figures 11-14. It is noted that process by which the trench is formed does not define the structure of the device.
With respect to claim 9, Shirakawa shows the trench shown by the gap between the different segments wherein the gap (88) can be 1-7 mm which would allow for variable width there between. Also, see column 8, lines 3-5. 

With respect to claim 11, Ptasienski shows the electrostatic chuck that is formed of an aluminum oxide which is known as a ceramic material . Also, para [0039].
With respect to claims 12 and 13, Shirakawa shows the heater having at least two heating zones that are aligned with the diffuser rings wherein the heating zones are thermally decoupled from each other via gaps wherein Shirakawa further shows the heater with an outer heating zone and an inner heating zone which are further associated with respective the diffuser rings having outer rings and inner rings wherein a desired thermal gradient would have been predictably achieved as having the substantially the same heater arrangement as that of the claimed heater. Also, see Figures 4, 5, 13 and 14.
With respect to claims 14 and 20, Ptasienski shows the diffuser layer that is made of aluminum having a thickness of 1 mm which is less than 1.02 mm. Also, see para [0038]. 
With respect to claim 15, Holland shows the thermoconductive layer (134) which includes aluminum, as a diffuser layer, that is formed directly onto the electrostatic chuck (188). It is also noted the cold spraying is a process which renders the claim as a product by process claim wherein patentability of the apparatus is based on the product itself and not the process by which the product is made. MPEP 2113. 
With respect to claims 16-19, Ptasienski shows it is known that the heater can be made of a foil heater which is enclosed in a polyimide material to render the heater also as a polyimide heater wherein the polyimide heater is bonded to the electrostatic chuck and the base plate with an elastomer. Also, see para [0004], [0032], and [0046]. 
With respect to claims 21-24, Ptasienski shows the electrostatic chuck with a diffusing layer (88) made of aluminum having a thickness of 1.00 mm that is provided onto an electrostatic puck (92), a polyimide heater (84) that is bonded to the electrostatic chuck with a first elastomer layer (94), and the polyimide heater bonded to the base with a second elastomer layer (86). But, Ptasienski does not show the diffusing layer formed of at least two rings with predetermined intervals with spacing and the polyimide heater having at least two heating zones which are axially aligned with the two diffusing rings. 
Holland shows an electrostatic puck (188) and a heater (1258) with a thermoconductive layer (134), as a diffuser layer, disposed therebetween wherein the thermocondcutive layer is formed of discrete diffuser segments separated by predetermined spacing (190) that allows compensating for non-uniform heat fluxes and to thus achieve uniform heating of a workpiece supported on the electrostatic puck. Also, see para [0038]. Shirakawa also shows a plate (63), as a heat diffuser, that is disposed over a heater (67) wherein the hot plate is formed of discrete segments that are separated by predetermined spacing which further includes concentric diffuser rings that are aligned with the heater having the outer heating zone and the inner heating zone wherein each of the segments provides to ensure uniform heating. Also, see column 4, lines 1-13. 
In view of Holland and Shirakawa, it would have been obvious to one of ordinary skill in the art to adapt Ptasienski with the diffuser rings as claimed with at least two concentric rings aligned with the two heating zones, which are decoupled with the spacings, to allow more uniform heating provided from the heater, by compensating for non-uniform heat fluxes, to effectively and uniformly heat and maintain a desired heat transfer or thermal gradient between the heating zone for heating a workpiece supported on the electrostatic chuck. It is also noted that the apparatus claims that recite a process renders the claims as a product by process claim wherein patentability of the apparatus is based on the product itself and not the process by which the product is made. MPEP 2113. 
With respect to claims 25-27, Ptasienski shows the method claimed including a target part such as a substrate attached to an electrostatic puck (12/92), a diffuser (88) provided between the electrostatic puck (92) and a polyimide heater (84) which includes a heating layer (52) with a base layer (52) as a dielectric layer and a routing layer (66; also, see Figure 2 and para [0030]) wherein Ptasienski further shows the polyimide heater is further provided  with a first elastomer layer (94) and a second elastomer layer (86) as claimed. But, Ptasienski does not show the diffuser that is formed of at least two rings with predetermined intervals with spacing and the polyimide heater having at least two heating zones which are axially aligned with the two diffusing rings. 
Holland shows an electrostatic puck (188) and a heater (1258) with a thermoconductive layer (134), as a diffuser layer, disposed therebetween wherein the thermocondcutive layer is formed of discrete diffuser segments separated by predetermined spacing (190) that allows compensating for non-uniform heat fluxes and to thus achieve uniform heating of a workpiece supported on the electrostatic puck. Also, see para [0038]. Shirakawa also shows a plate (63), as a heat diffuser, that is disposed over a heater (67) wherein the hot plate is formed of discrete segments that are separated by predetermined spacing which further includes concentric diffuser rings that are aligned with the heater having the outer heating zone and the inner heating zone wherein each of the segments provides to ensure uniform heating. Also, see column 4, lines 1-13. 
In view of Holland and Shirakawa, it would have been obvious to one of ordinary skill in the art to adapt Ptasienski with the diffuser rings as claimed with at least two concentric rings aligned with the two heating zones, which are decoupled with the spacings to allow more uniform heating provided from the heater, by compensating for non-uniform heat fluxes, to effectively and uniformly heat and maintain a desired heat transfer or thermal gradient between the heating zones for heating a workpiece supported on the electrostatic chuck.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761